Title: 1780 January 8. Saturday.
From: Adams, John
To: 


       Rode from San Juan Segun, to Paredese de Nava. We have passed thro a Village every League. The Villages are all built of Mud and Straw. They have no Timber nor Wood nor Stone. The Villages all appear going to decay. Every Village has Churches and Convents enough in it, to ruin it, and the whole Country round about it, even if they had nothing to pay to the King or the Landlord. But all three together, Church, State and Nobility, exhaust the People to such a degree, I have no Idea of the Possibility of deaper Wretchedness. There are in this little Village, four Parish Churches and two Convents one of Monks and one of Nuns, both of the order of St. Francis.
       The Parish Churches, and their Curates are supported here by the Tythes paid by the People. They pay every tenth Pound of Wool, every Tenth Part of Wine, Grain, Honey, in short of every Thing. The good Curates sometimes alieviate the Severity of this by Compositions or Modus’s.
       
       The Archbishop has Power to do every Thing for the good of the People, that is to make new Parishes or alter old ones at his Pleasure. There are but four Archbishops in Spain. The Archbishop of Saint Iago, has one hundred and Eighty thousand Ducats of Rent a Year.
       This War is popular in Spain, the Clergy, the Religious Houses and other Communities have offered to grant large Sums to the King for the Support of it. The English had become terrible to them.
       From Astorga to this Place, the face of the Country is altered. It is a plain. But there is little Appearance of Improvement, Industry, or Cultivation. No Trees, of any Kind scarcely. No forrest or Timber or fruit trees. Scarcely any fences except a few mud Walls for Sheep folds.
      